Citation Nr: 1224837	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to a total rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter is on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran has made statements indicating that he stopped working due to his service-connected bilateral hearing loss.  The Board finds that his assertion can be construed as a claim for a TDIU rating.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  In light of the foregoing, the Board has included this issue on the title page of this decision.  

A review of the record indicates that the Veteran appears to raise a claim of service connection for a skin disorder, to include as secondary to herbicide/Agent Orange exposure.  The Board does not have jurisdiction over this issue.  Therefore, this issue is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the entire rating period, the Veteran's hearing loss has been manifested by no more than Level I in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  

Specifically, the Veteran's hearing loss claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, regarding VA's duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and the Veteran has submitted his own private records, to include audiogram results from the Department of Transportation.  The evidence does not indicate that he has received any VA outpatient treatment, nor has the Veteran indicated that there is any additional existing evidence relevant to this claim that has not been obtained.  

Next, VA examinations with respect to the issue on appeal were obtained in August 1997, May 2005 and December 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that that these VA examinations are is more than adequate, as they each conducted audiometric testing, and also solicited from the Veteran a description of how hearing loss affects his daily living. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. 38 C.F.R. §§ 4.85(b), 4.87 (2011).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

In this case, the Veteran was granted service connection for hearing loss in the left ear in an August 2005 rating decision, and for hearing loss in the right ear in a July 2006 rating decision.  However, he has disagreed with the assigned noncompensable rating for this disorder.  

During the course of this appeal, the Veteran has undergone three VA audiological examinations.  At his VA examination in August 1997, he reported experiencing diminished hearing since 1970, although he denied any history of ear infections or ear surgery.  He also complained of tinnitus that interferes with his ability to sleep.  After completion of an audiometric examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
30
40
26
LEFT
10
30
60
70
43

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  Similarly, his left ear is also at Level I impairment. Applying these results to Table VII, a noncompensable evaluation is assigned.
   
At his second VA examination in May 2005, the Veteran described that his hearing loss was most prevalent when he was engaging in activities such as watching television, listening at a distance, or when people have their back turned when they speak.  He denied any history of hearing or head trauma.  After an audiometric examination, his pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
35
35
30
LEFT
20
40
65
60
46

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  Similarly, his left ear is also at Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

Finally, after asserting that his hearing had worsened since the most recent VA examination, the Veteran was afforded a third VA examination in December 2008.  There, his primary complaint was related to his tinnitus rather than to his hearing loss, although he did express concern that his hearing impairment might impact his future employability. 

After completing an audiometric evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
35
45
34
LEFT
25
45
70
70
53

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  Similarly, his left ear is also at Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

In addition to the VA examinations, the Veteran has undergone other audiological treatment.  However, none of it provides any significant information regarding the extent of his hearing impairment.  Most notably, the evidence includes two audiometric evaluations dated in April 1994 and April 1996 that reflect tonal thresholds substantially similar to the results from the three VA examinations.  However, neither of these audiograms are accompanied by speech recognition scores, which are necessary to apply the tables in 38 C.F.R. § 4.85.  Thus, these two audiometric evaluations cannot be used for rating purposes.  

Therefore, while the Veteran has undergone a number of audiometric evaluations, none of these evaluations reflect hearing loss greater than Level I impairment in either ear, and this level of impairment does not warrant a compensable rating under 38 C.F.R. § 4.85.  Moreover, none of these examinations reflect exceptional patterns of hearing impairment as described in 38 C.F.R. § 4.86.  Therefore, a compensable rating is not warranted on this basis.

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he currently receives.  In addition to the statements he made to VA examiners, as was noted above, he stated at a prior hearing in April 2003 that he experiences difficulty in hearing people if they are 15 feet or more away from him and that his hearing was worse in his left ear.  He also stated in March 2004 that he was not aware of hearing difficulty until the mid-1990s.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In this case, his assertion that his hearing has worsened during the course of the appeal is corroborated by the fact that his tonal thresholds increased from 1997 to 2008.  However, he is not competent to state what the appropriate disability rating he should receive for his hearing impairment, as this is determined via audiometric evaluation.  

The Board relies on the competent evidence concerning the nature and extent of the Veteran's hearing impairment (to include audiometric evaluations) which has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent observations in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, although the schedular rating criteria for hearing impairment are based exclusively on audiometric results, the Board has also considered how the Veteran's hearing loss affects his daily life.  See Martinak, 21 Vet. App. at 447.  Nevertheless, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted based on both the audiometric results and his subjective complaints.  Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's hearing disorder includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran is not working and alleges that he stopped working due to his service-connected hearing loss.  Accordingly, the issue of entitlement to a TDIU has been raised in this case.  The Board finds that further development is necessary for a fair adjudication of the Veteran's TDIU claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Following any necessary development, the Veteran's TDIU rating claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


